DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 1/23/21 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/23/21.
Claims 1-12 and 19-25 are examined below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide antecedent basis for the extensible carrier being removably adhered across the entire second major surface of the extensible film (claim 1).
Claim Objections
Claim 3 is objected to because of the following informalities:  “according to according to” in lines 2-3 should be amended to recite --according to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 fails to further limit the subject matter of claim 1, because claim 1 already recites the limitations of claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, 11, 12, and 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ward US 5,000,172.
Regarding claim 1, Ward discloses a surgical incise drape 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising: an essentially transparent or translucent extensible film 2 (fig. 1 and col. 9, lines 28-30, backing layer 2; col. 2, line 64-col. 3, line 3, transparent, elastomeric backing layer) having opposite first and second major surfaces and opposite first and second side edges (fig. 1, the first major surface facing adhesive layer 3, and the second major surface facing carrier 4; the first and second side edges alternative embodiment, the carrier only bridges the backing layer instead of being bonded to the entire surface; thus, it is understood that the carrier otherwise attaches to the entire surface of the backing layer; dictionary.com defines adhere as “to stick or hold fast”; col. 5, lines 11-14, carrier can be polyamide, which is elastic) and extending past the first and second side edges of the extensible film 2 to provide gripping portions for facilitating wrinkle-free application of the drape 1 to a patient (fig. 1, carrier 4 shown extending past the left and right edges of backing 2, and would thus be capable of providing a gripping tab; col. 4, lines 46-51); and optionally, a release liner 6 adhered to the pressure-sensitive adhesive 3 opposite the extensible film 2 (fig. 1 and col. 9, lines 46-50).
Regarding claim 7, Ward discloses the extensible film 2 being polyurethane-based (col. 9, lines 28-30).
Regarding claim 11, Ward discloses the extensible carrier 4 being essentially transparent or translucent (col. 5, lines 6-14).
Regarding claim 12, Ward discloses the drape 1 comprising the release liner 6 (fig. 1 and col. 9, lines 46-50).
Regarding claim 21, Ward discloses a surgical incise drape 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising: an essentially transparent or translucent extensible film 2 (fig. 1 and col. 9, lines 28-30, backing layer 2; col. 2, line 64-col. 3, line 3, transparent, elastomeric backing layer) having opposite first and second adhere as “to stick or hold fast”; col. 5, lines 11-14, carrier can be polyamide, which is elastic) and extending past the first and second side edges of the extensible film 2 to provide gripping portions for facilitating wrinkle-free application of the drape 1 to a patient (col. 4, line 64-col. 5, line 6, carrier/support layer is releasably bonded to the backing layer and extends beyond the edges of the backing layer, and would thus be capable of providing a gripping tab; col. 4, lines 46-51); and optionally, a release liner 6 adhered to the pressure-sensitive adhesive 3 opposite the extensible film 2 (fig. 1 and col. 9, lines 46-50).
Regarding claim 22, Ward discloses the extensible carrier 4 being removably adhered such that it is removable in one piece after application of the drape 1 to the patient (fig. 1, the carrier 4 being a single unified layer and would thus be capable of being removed in one piece after application to the skin).
Regarding claim 23, Ward discloses the pressure-sensitive adhesive 3 being adhered to the entire first major surface of the extensible film 2 (col. 2, lines 1-5).
Regarding claim 24, Ward discloses the pressure-sensitive adhesive 3 being adhered to the first major surface of the extensible film 2 at a point where a surgical incision is to be made on the patient’s body (col. 2, lines 1-5, adhesive can cover the entire surface of the backing 
Regarding claim 25, Ward discloses the extensible carrier 4 being removably adhered across the entire second major surface of the extensible film 2 (col. 5, lines 60-66 states in an alternative embodiment, the carrier only bridges the backing layer instead of being bonded to the entire surface; thus, it is understood that the carrier otherwise attaches to the entire surface of the backing layer).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward US 5,000,172 in view of Sherman et al. US 2012/0215073 A1.
Regarding claim 2, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible carrier having a thickness of at least about 15 µm.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) having a thickness of at least about 15 µm ([0137], thickness of the conformable polymeric layer is at least 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of Ward to have a thickness of at least about 15 µm, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 3, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible carrier comprising a material having at least about 10% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 10% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 10% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of Ward to comprise a material having at least about 10% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 4, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible carrier comprising a material having at least about 25% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 25% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 30% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of Ward to comprise a material having at least about 25% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 5, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible carrier comprising a material having at least about 50% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 50% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 50% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of Ward to comprise a material having at least about 50% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 6, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible carrier comprising a polyolefin.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a polyolefin ([0009], the viscoelastic polymeric layer can be a polyolefin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of Ward to comprise a polyolefin, as taught by Sherman, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 
Regarding claim 8, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible film comprising a material having at least about 10% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 10% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 10% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of Ward to comprise a material having at least about 10% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 9, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible film comprising a material having at least about 25% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 25% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 30% as measured using ASTM D412).
prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 10, Ward discloses the claimed invention as discussed above.
Ward is silent on the extensible film comprising a material having at least about 50% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 50% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 50% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of Ward to comprise a material having at least about 50% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward US 5,000,172 in view of Bentley et al. 2009/0105670 A1.
Regarding claim 19, Ward discloses the claimed invention as discussed above.
Ward further discloses a method of applying the dressing 1 to a site on a patient’s body (col. 9, lines 51-56), the method comprising steps of: providing the dressing 1 of claim 1 (col. 9, 
Ward is silent on the dressing being a surgical incise drape; the site being a surgical site; gripping the extensible carrier on the gripping portions; applying pressure to the extensible carrier along the surgical incise drape beginning at a point where a surgical incision is to be made on the patient’s body; and conformably adhering the surgical incise drape using the gripping portions.
However, Bentley teaches a method of applying a dressing that is also a surgical incise drape 320 to a site that is a surgical site (fig. 6 and [0038], the structure 20/320, which is a wound cover, can be used as a surgical drape; also [0066], the composite structure can be used on a particular wound for some other purpose, e.g., a drape; [0061], method of application to a wound; therefore, the method of application can be for applying a surgical drape over a surgical site); gripping an analogous carrier 134 on the gripping portions (fig. 6 and [0061], the composite structure is grasped between the user’s fingers at each marginal edge portion, i.e., the portion made up of a handle (gripping portions of the carrier 134); applying pressure to the carrier 134 along the surgical incise drape 320 beginning at a point where a surgical incision is to be made on the patient’s body ([0061], the top surface of stiffener 34/134 is smoothed over with a hand to secure the cover to the wound without any wrinkles; smoothing over the top to eliminate wrinkles would require some level of pressure, even if minimal; furthermore, the where a surgical incision is to be made; please note that the surgical incision or the step of incising itself is not positively claimed); and conformably adhering the surgical incise drape 320 using the gripping portions (fig. 6 and [0061], the composite structure is grasped between the user’s fingers at each marginal edge portion, i.e., the portion made up of a handle (gripping portions of the carrier 134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Ward such that the dressing is a surgical incise drape; the site being a surgical site; gripping the extensible carrier on the gripping portions; applying pressure to the extensible carrier along the surgical incise drape beginning at a point where a surgical incision is to be made on the patient’s body; and conformably adhering the surgical incise drape using the gripping portions, as taught by Bentley, to make the dressing more versatile and be used as an incise drape over a surgical site.
Regarding claim 20, Ward in view of Bentley discloses the claimed invention as discussed above.
Ward further discloses the step of removing the extensible carrier 4 from the extensible film 2 after the dressing 1 is adhered to the site on the patient’s body (col. 9, lines 54-59).
Ward is silent on the dressing being a surgical incise drape; the site being a surgical site.
However, Bentley teaches the method of applying a dressing that is also a surgical incise drape 320 to a site that is a surgical site (fig. 6 and [0038], the structure 20/320, which is a wound cover, can be used as a surgical drape; also [0066], the composite structure can be used on a particular wound for some other purpose, e.g., a drape; [0061], method of application to a wound; therefore, the method of application can be for applying a surgical drape over a surgical site).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Ward in view of Bentley such that the dressing is a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,639,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 20 of the conflicting Patent ‘118 anticipates claim 1 of the instant Application (includes all limitations of claim 1, in addition to other features), and claim 1 of the conflicting Patent ‘118 anticipates claim 21 of the instant Application (includes all limitations of claim 21, in addition to other features).
Regarding claim 1, the conflicting Patent ‘118 claims a surgical incise drape comprising: an essentially transparent or translucent extensible film having opposite first and second major surfaces and opposite first and second side edges; a pressure-sensitive adhesive adhered to at least a major portion of the first major surface of the extensible film (claim 1); an extensible carrier removably adhered across the entire second major surface of the extensible film (claim 20) and extending past the first and second side edges of the extensible film to provide gripping portions for facilitating wrinkle-free application of the drape to a patient; and optionally, a release liner adhered to the pressure-sensitive adhesive opposite the extensible film (claim 1).
Regarding claim 21, the conflicting Patent ‘118 claims a surgical incise drape comprising: an essentially transparent or translucent extensible film having opposite first and second major surfaces and opposite first and second side edges; a pressure-sensitive adhesive adhered to at least a major portion of the first major surface of the extensible film; an extensible carrier removably adhered to the second major surface of the extensible film essentially only along its perimeter and extending past the first and second side edges of the extensible film to .
Claims 2-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,639,118 B2 in view of Sherman et al. US 2012/0215073 A1.
Regarding claim 2, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier having a thickness of at least about 15 µm.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) having a thickness of at least about 15 µm ([0137], thickness of the conformable polymeric layer is at least 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to have a thickness of at least about 15 µm, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 3, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier comprising a material having at least about 10% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 10% elongation when tested according to ASTM 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to comprise a material having at least about 10% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 4, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier comprising a material having at least about 25% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 25% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 30% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to comprise a material having at least about 25% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 5, the conflicting Patent ‘118 claims the claimed invention as discussed above.

However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 50% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 50% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to comprise a material having at least about 50% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 6, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier comprising a polyolefin.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a polyolefin ([0009], the viscoelastic polymeric layer can be a polyolefin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to comprise a polyolefin, as taught by Sherman, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of a polyolefin to make a polymeric elastic material that has been made of polyolefin prior to the invention is obvious).
Regarding claim 8, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible film comprising a material having at least about 10% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 10% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 10% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of the conflicting Patent ‘118 to comprise a material having at least about 10% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 9, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible film comprising a material having at least about 25% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 25% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 30% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of the conflicting Patent ‘118 to comprise a material having at least about 25% elongation when tested according to ASTM D412, as taught prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 10, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible film comprising a material having at least about 50% elongation when tested according to ASTM D412.
However, Sherman teaches an extensible polymeric layer of an incise drape ([0004]) comprising a material having at least about 50% elongation when tested according to ASTM D412 ([0092], the material can have a percent elongation/tensile set value of greater than about 50% as measured using ASTM D412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of the conflicting Patent ‘118 to comprise a material having at least about 50% elongation when tested according to ASTM D412, as taught by Sherman, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Claims 7, 11, 12, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,639,118 B2 in view of Ward US 5,000,172.
Regarding claim 7, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible film being polyurethane-based.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible film of the conflicting Patent ‘118 to be polyurethane-based, as taught by Ward, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of a polyurethane based material to make a polymeric elastic material that has been made of a polyurethane based material prior to the invention is obvious).
Regarding claim 11, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier being essentially transparent or translucent.
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising a carrier 4 that is essentially transparent or translucent (col. 5, lines 6-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to be essentially transparent or translucent, as taught by Ward, to allow monitoring of the underlying skin (col. 1, lines 4-8).
Regarding claim 12, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the drape comprising the release liner.
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising a release liner 6 (fig. 1 and col. 9, lines 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the drape of the conflicting Patent ‘118 with a release liner, as taught by Ward, to protect the underlying adhesive (col. 9, lines 46-50).
Regarding claim 22, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier being removably adhered such that it is removable in one piece after application of the drape to the patient.
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising the extensible carrier 4 being removably adhered such that it is removable in one piece after application of the drape 1 to the patient (fig. 1, the carrier 4 being a single unified layer and would thus be capable of being removed in one piece after application to the skin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to be removably adhered such that it is removable in one piece after application of the drape to the patient, as taught by Ward, to allow easy removal.
Regarding claim 23, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the pressure-sensitive adhesive being adhered to the entire first major surface of the extensible film. 
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising a pressure-sensitive adhesive 3 being adhered to the entire first major surface of the extensible film 2 (col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pressure-sensitive adhesive of the conflicting Patent ‘118 to be adhered to the entire first major surface of the extensible film, as taught by Ward, to allow the entire surface area of the dressing to be adhered to the skin for better adhesion.
Regarding claim 24, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the pressure-sensitive adhesive being adhered to the first major surface of the extensible film at a point where a surgical incision is to be made on the patient’s body.
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising a pressure-sensitive adhesive 3 being adhered to the first major surface of the extensible film 2 at a point where a surgical incision is to be made on the patient’s body (col. 2, lines 1-5, adhesive can cover the entire surface of the backing layer; therefore, if an incision is made somewhere through the backing layer, the adhesive would be in that location).

Regarding claim 25, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the extensible carrier being removably adhered across the entire second major surface of the extensible film.
However, Ward teaches a dressing 1 (fig. 1 and col. 1, lines 1-8; please note that while Ward’s device is a wound dressing, col. 8, lines 7-9 indicate that the dressing is sterile, and col. 1, lines 4-8 indicate that the dressing is transparent or translucent, making it capable of being used as a surgical incise drape) comprising an extensible carrier 4 being removably adhered across the entire second major surface of the extensible film 2 (col. 5, lines 60-66 states in an alternative embodiment, the carrier only bridges the backing layer instead of being bonded to the entire surface; thus, it is understood that the carrier otherwise attaches to the entire surface of the backing layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extensible carrier of the conflicting Patent ‘118 to be removably adhered across the entire second major surface of the extensible film, as taught by Ward, to allow the carrier to provide support to the entire surface area of the dressing for optimum de-wrinkling. 
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,639,118 B2 in view of Ward US 5,000,172 further in view of Bentley et al. 2009/0105670 A1.
Regarding claim 19, the conflicting Patent ‘118 claims the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on a method of applying a surgical incise drape to a surgical site on a patient's body, the method comprising steps of: providing the surgical incise drape of claim 1; optionally, disinfecting the surgical site on the patient's body; if present, removing the optional release liner adhered to the pressure-sensitive adhesive; gripping the extensible carrier on the gripping portions adjacent first and second side edges of the extensible film; positioning the surgical incise drape over the surgical site on the patient's body with the pressure-sensitive adhesive directed toward the surgical site on the patient's body; applying pressure to the extensible carrier along the surgical incise drape beginning at a point where a surgical incision is to be made on the patient's body; and conformably adhering the surgical incise drape over the patient's body using the gripping portions.
However, Ward teaches a method of applying the dressing 1 to a site on a patient’s body (col. 9, lines 51-56), the method comprising steps of: providing the dressing 1 of claim 1 (col. 9, line 51); optionally, disinfecting the surgical site on the patient’s body; if present, removing the optional release liner 6 adhered to the pressure-sensitive adhesive 3 (col. 9, line 54); gripping the extensible carrier 4 with gripping portions adjacent first and second side edges of the extensible film 2 (col. 9, lines 51-59, application of the dressing to the skin would require gripping the dressing, which includes the carrier 4 and its overhanging edges); positioning the dressing 1 over the site on the patient’s body with the pressure-sensitive adhesive 3 directed toward the site on the patient’s body (col. 9, pines 54-61); and conformably adhering the dressing 1 over the patient’s body using the extensible carrier 4 (col. 9, lines 51-63 and col. 4, lines 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the drape of the conflicting Patent ‘118 with a method of applying the dressing to a site on a patient’s body, the method comprising steps of: providing the dressing of 
The conflicting Patent ‘118 in view of Ward is silent on the dressing being a surgical incise drape; the site being a surgical site; gripping the extensible carrier on the gripping portions; applying pressure to the extensible carrier along the surgical incise drape beginning at a point where a surgical incision is to be made on the patient’s body; and conformably adhering the surgical incise drape using the gripping portions.
However, Bentley teaches a method of applying a dressing that is also a surgical incise drape 320 to a site that is a surgical site (fig. 6 and [0038], the structure 20/320, which is a wound cover, can be used as a surgical drape; also [0066], the composite structure can be used on a particular wound for some other purpose, e.g., a drape; [0061], method of application to a wound; therefore, the method of application can be for applying a surgical drape over a surgical site); gripping an analogous carrier 134 on the gripping portions (fig. 6 and [0061], the composite structure is grasped between the user’s fingers at each marginal edge portion, i.e., the portion made up of a handle (gripping portions of the carrier 134); applying pressure to the carrier 134 along the surgical incise drape 320 beginning at a point where a surgical incision is to be made on the patient’s body ([0061], the top surface of stiffener 34/134 is smoothed over with a hand to secure the cover to the wound without any wrinkles; smoothing over the top to eliminate wrinkles would require some level of pressure, even if minimal; furthermore, the wound is capable of being the point where a surgical incision is to be made; please note that the surgical incision or the step of incising itself is not positively claimed); and conformably adhering 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of the conflicting Patent ‘118 in view of Ward such that the dressing is a surgical incise drape; the site being a surgical site; gripping the extensible carrier on the gripping portions; applying pressure to the extensible carrier along the surgical incise drape beginning at a point where a surgical incision is to be made on the patient’s body; and conformably adhering the surgical incise drape using the gripping portions, as taught by Bentley, to make the dressing more versatile and be used as an incise drape over a surgical site.
Regarding claim 20, the conflicting Patent ‘118 in view of Ward further in view of Bentley discloses the claimed invention as discussed above.
The conflicting Patent ‘118 is silent on the step of removing the extensible carrier from the extensible film after the dressing is adhered to the site on the patient’s body.
However, Ward further teaches the step of removing the extensible carrier 4 from the extensible film 2 after the dressing 1 is adhered to the site on the patient’s body (col. 9, lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the method of the conflicting Patent ‘118 in view of Ward further in view of Bentley with the step of removing the extensible carrier from the extensible film after the dressing is adhered to the site on the patient’s body, to enable an incision to be made easily through the extensible film.
The conflicting Patent ‘118 in view of Ward is silent on the dressing being a surgical incise drape; the site being a surgical site.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of the conflicting Patent ‘118 in view of Ward further in view of Bentley such that the dressing is a surgical incise drape; the site being a surgical site, as taught by Bentley, to make the dressing more versatile and be used as an incise drape over a surgical site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Questel US 3,260,260; Grier-Idris US 5,197,493.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE J LEE/            Examiner, Art Unit 3786